Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AND SALE
AGREEMENT

 

DATED September 19, 2008

 

BY AND AMONG

 

ARCADE ACQUISITION CORP.
(“ARCADE”)

 

PALMOSA SHIPPING CORPORATION
(“PALMOSA”)

 

AND

 

TDB SPV LLC
(“TDB”)

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1.

DEFINITIONS

 

2

 

 

 

 

1.1

Definitions

 

2

1.2

Terms Generally; Certain Rules of Construction

 

2

 

 

 

 

ARTICLE 2.

THE PURCHASE

 

2

 

 

 

 

2.1

Purchase and Sale of the Interests and Vessels

 

2

2.2

Closing

 

3

 

 

 

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF PALMOSA AND TDB

 

3

 

 

 

 

3.1

Organization and Qualification

 

3

3.2

Subsidiaries

 

4

3.3

Ownership of Interests

 

4

3.4

Authority; Non-Contravention; Approvals

 

4

3.5

Contracts

 

5

3.6

Litigation

 

5

3.7

Taxes

 

5

3.8

Compliance with Law; Permits

 

5

3.9

Environmental Laws and Regulations

 

5

3.10

Properties

 

5

3.11

Financial Statements

 

6

3.12

Proxy Statement

 

6

3.13

Absence of Certain Changes or Events

 

6

3.14

Dividends and Distributions

 

6

3.15

Books, Records and Accounts

 

6

3.16

Brokers and Finders

 

6

3.17

Business

 

6

3.18

No Omissions or Untrue Statements

 

7

 

 

 

 

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES OF ARCADE WITH RESPECT TO BUYER

 

7

 

 

 

 

4.1

Organization and Qualification

 

7

4.2

No Subsidiaries

 

7

4.3

Capitalization

 

7

4.4

Authority; Non-Contravention; Approvals

 

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF ARCADE WITH RESPECT TO ARVADE

 

8

 

 

 

 

5.1

Organization and Qualification

 

8

5.2

Capitalization

 

9

5.3

Subsidiaries

 

9

5.4

Authority; Non-Contravention; Consents

 

9

5.5

Contracts Listed; No Default

 

10

5.6

Litigation

 

10

5.7

Taxes

 

10

5.8

Employee Plans

 

10

5.9

No Violation of Law

 

11

5.10

Properties

 

11

5.11

Proxy Statement

 

11

5.12

Business

 

11

5.13

Financial Statements

 

11

5.14

Arcade’s SEC Reports

 

12

5.15

Absence of Certain Changes or Events

 

12

5.16

Books, Records and Accounts

 

13

5.17

Disclosure Controls

 

13

5.18

Absence of Material Weaknesses

 

13

5.19

Brokers and Finders

 

13

5.20

No Omissions or Untrue Statements

 

13

 

 

 

 

ARTICLE 6.

CONDITIONS TO CLOSING AND CLOSING DELIVERIES

 

14

 

 

 

 

6.1

Condition to the Obligations of Arcade, the Buyer and TDB

 

14

6.2

Conditions to Obligations of the Buyer

 

14

6.3

Conditions to Obligations of TDB

 

15

 

 

 

 

ARTICLE 7.

RESTRICTIVE COVENANTS

 

17

 

 

 

 

7.1

Non-Compete/Non-Solicitation

 

17

7.2

Equitable Relief/Interpretation

 

17

 

 

 

 

ARTICLE 8.

OTHER COVENANTS AND AGREEMENTS

 

18

 

 

 

 

8.1

Covenants To Be Observed by Palmosa and TDB

 

18

8.2

Mutual Covenants

 

20

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE 9.

GOVERNING LAW; DISPUTE RESOLUTION

 

23

9.1

Governing Law

 

23

9.2

Dispute Resolution

 

23

 

 

 

 

ARTICLE 10.

TERMINATION

 

23

 

 

 

 

10.1

Termination of Agreement

 

23

10.2

Effect of Termination

 

24

 

 

 

 

ARTICLE 11.

MISCELLANEOUS PROVISIONS

 

24

 

 

 

 

11.1

Actions by Buyer

 

24

11.2

Waiver of Claims against Trust Account

 

24

11.3

Amendment and Modifications

 

25

11.4

Waiver of Compliance

 

25

11.5

Expenses

 

25

11.6

No Waiver of Rights

 

25

11.7

Notices

 

25

11.8

Assignment

 

27

11.9

Counterparts

 

27

11.10

Headings

 

27

11.11

Entire Agreement

 

27

11.12

Third Party Beneficiaries

 

27

11.13

Severability

 

27

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

ANNEX A

 

 

 

A-1

 

 

 

 

 

SCHEDULES:

 

 

 

S-1

 

 

 

 

 

Schedule 2.1(a)

 

Buyer Nominees

 

 

Schedule 3.4(b)

 

Consents and Approvals of TDB

 

 

Schedule 3.13

 

Absence of Certain Changes

 

 

Schedule 4.1

 

Formation and Organization of Buyer

 

 

Schedule 4.4(b)

 

Consents and Approvals of Buyer

 

 

Schedule 5.1

 

Formation and Organization of Arcade

 

 

Schedule 5.5

 

Arcade Contracts

 

 

Schedule 5.19

 

Arcade Brokerages

 

 

 

 

 

 

 

EXHIBITS

 

 

 

E-1

 

 

 

 

 

Exhibit A(1)

 

Form of Employment Agreement

 

 

Exhibit A(2)

 

Form of Consulting Agreement

 

 

Exhibit B

 

Form of Lock-Up Agreement

 

 

Exhibit C

 

Form of Registration Rights Agreement

 

 

Exhibit D

 

Form of Release Agreement

 

 

Exhibit E

 

Supplemental Agreement

 

 

Exhibit F

 

General Management Agreement

 

 

Exhibit G

 

Merger Agreement

 

 

Exhibit H

 

Incentive Plan

 

 

 

iv

--------------------------------------------------------------------------------


 

MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (including the Exhibits and
Schedules hereto, this “Agreement”) is made and entered into as of this 19th day
of September, 2008, by and among (i) Arcade Acquisition Corp., a Delaware
corporation (“Arcade”), (ii) Palmosa Shipping Corporation, a corporation
organized under the laws of the Republic of the Marshall Islands (“Palmosa”);
and (iii) TDB SPV LLC, a Marshall Islands limited liability company and a
wholly-owned Subsidiary of Palmosa (“TDB”).

 

W I T N E S S E T H:

 

WHEREAS, unless otherwise defined herein, the capitalized terms used herein
shall have the meanings set forth in Annex A hereto;

 

WHEREAS, Arcade has formed Conbulk Corporation, a Marshall Islands corporation
and a wholly-owned Subsidiary of Arcade (the “Buyer”), for the sole purpose of
effecting the Business Combination;

 

WHEREAS, Arcade will, as part a single integrated transaction, merge with and
into the Buyer pursuant to the Merger Agreement, with Buyer being the surviving
corporation (the “Merger”), and Buyer will immediately thereafter concurrently
consummate the Interest Acquisition and, through the applicable Shipco SPV
acquired in the Interest Acquisition, consummate the Kuo Vessel Acquisition, in
each case pursuant to this Agreement, subject to Arcade Stockholders’ Approval,
it being understood that none of the Merger, Interest Acquisition and Kuo Vessel
Acquisition (collectively, the “Initial Transaction”) will occur without the
other two components of the Initial Transaction;

 

WHEREAS, following the Initial Transaction, the Buyer will, pursuant to the
terms of the MOAs and, as applicable, the Supplemental Agreement, consummate the
acquisition of all Vessels not acquired as part of the Initial Transaction (such
acquisitions, together with the Kuo Vessel Acquisition, the “Acquisition”, and
the Acquisition, together with the Interest Acquisition and the Merger, the
“Business Combination”);

 

WHEREAS, for various commercial and other reasons, the Buyer desires to remain
an inactive shell prior to the Merger;

 

WHEREAS, Palmosa has agreed, among other things, to form TDB and cause TDB to:
(i) negotiate and enter into the MOAs providing for the acquisition of the
Vessels; (ii) establish special purpose Shipco SPVs and to designate the
relevant Shipco SPV as its nominee as buyer under each relevant MOA; and
(iii) transfer the Interests in the Shipco SPVs, along with all of their right,
title and interest in the MOAs, to the Buyer at the Closing, upon the terms and
subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1.

 

DEFINITIONS

 

1.1          Definitions.  Certain capitalized terms used in this Agreement and
the Exhibits and Schedules delivered pursuant hereto and to the extent
incorporated in the other Transaction Documents, are defined in Annex A.

 

1.2          Terms Generally; Certain Rules of Construction.  Definitions in
this Agreement and the other Transaction Documents shall apply equally to both
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  All references in this
Agreement or any other Transaction Document to Sections, Exhibits and Schedules
shall be deemed references to Sections of, and Exhibits and Schedules to, this
Agreement or any other Transaction Document in which used, except as otherwise
provided.  Unless otherwise expressly provided herein or unless the context
shall otherwise require, any references as of any time to the “Certificate of
Incorporation,” “Bylaws” or other organizational or constituent documents of any
Person, to any Contract, instrument or document or to any Law or any specific
section or other provision thereof, shall be deemed a reference to the foregoing
as amended and supplemented through such time (and, in the case of a Law or
specific section or other provision thereof, to any successor of such Law,
section or other provision).  Any reference in this Agreement to a “day” or
number of “days” (without the explicit qualification of “Business”) shall be
interpreted as a reference to a calendar day or number of calendar days.  If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given on, the next Business Day.  Unless
otherwise expressly provided herein or unless the context shall otherwise
require, any provision using a defined term which is based on a specified
relationship between one Person and one or more other Persons shall, as of any
time, refer only to such Persons who have the specified relationship as of that
particular time.

 

ARTICLE 2.

 

THE PURCHASE

 

2.1          Purchase and Sale of the Interests and Vessels.

 

(a)        Designation of Buyer-Nominees.  Subject to and upon the terms and
conditions of this Agreement, TDB hereby designates each Shipco SPV set forth on
Schedule 2.1(a) as its buyer nominee under the MOA to take delivery of the
Vessel set forth next to the name of such Shipco SPV on Schedule 2.1(a).

 

(b)        Interest Acquisition. In exchange for the Interest Acquisition
Consideration, TDB agrees to sell, transfer, convey, assign and deliver to the
Buyer, and Arcade shall cause the Buyer to purchase, acquire and accept, at
Closing, the Interests, free and clear of any Restrictions whatsoever, along
with appropriate membership interest powers duly executed by TDB (the “Interest
Acquisition”).

 

2

--------------------------------------------------------------------------------


 

(c)        Kuo Vessel Acquisition.  Subject to the terms and conditions of this
Agreement, Arcade shall cause the Buyer to purchase, acquire and accept, at the
Closing, through the applicable Shipco SPVs, the Closing Vessels, upon the terms
and subject to satisfaction or waiver of the conditions contained in the MOAs,
including the Supplemental Agreement (the “Kuo Vessel Acquisition”).

 

2.2          Closing.

 

(a)        Closing Date Determination.  Upon the terms and subject to
satisfaction or waiver of the conditions contained in this Agreement, the
closing of the Initial Transaction (the “Closing”) will take place as of the
earliest date (the “Closing Date”) on which legal title to at least two (2) of
the Kuo Vessels can be concurrently delivered and transferred to the Shipco SPVs
set forth next to the names of such Kuo Vessels on Schedule 2.1(a) under their
respective MOAs (such Kuo Vessels, together with any other Vessels to be
acquired by any Shipco SPVs at Closing, the “Closing Vessels”).  TDB shall copy
Arcade and the Buyer on all written correspondence between itself and the
relevant Sellers of these two vessels in respect of the date of delivery thereof
under their respective MOAs and notify Arcade and the Buyer of such delivery
date (“Closing Notification”).

 

(b)        Location. The Closing shall take place on the Closing Date at the
premises of the lender that will provide financing for the Closing Vessels,
except that the Closing on Interest Acquisition shall concurrently take place on
the Closing Date, in coordination with the Closing on the Vessels, at the
offices of Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154.

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES OF PALMOSA AND TDB

 

Palmosa and TDB hereby represent and warrant, jointly and severally, to Arcade
that:

 

3.1          Organization and Qualification.

 

(a)        TDB has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the Republic of the
Marshall Islands, with power and authority (corporate and other) to own its
properties and conduct its business as currently conducted. TDB is not required
to be duly qualified for the transaction of business in any other jurisdiction. 
All the membership interests of TDB have been duly authorized and validly
issued, are fully-paid and non-assessable, and are owned by Palmosa free and
clear of all Restrictions.

 

(b)        Each of the Shipco SPVs has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
Republic of the Marshall Islands, with power and authority (corporate and other)
to own its properties and conduct its business as currently conducted. All the
Interests have been duly authorized and validly issued, are fully-paid and
non-assessable, and are owned by TDB free and clear of all Restrictions.

 

3

--------------------------------------------------------------------------------


 

(c)        The copies of the respective certificates of formation and limited
liability company agreements of each of TDB and the Shipco SPVs, as delivered to
Arcade, are true and complete copies of these documents as now in effect. The
minute books of TDB and the Shipco SPVs are accurate in all material respects.

 

3.2          Subsidiaries.  Other than Shipco SPVs, TDB does not hold any equity
interest in any other Person.

 

3.3          Ownership of Interests.  As of immediately prior to the Closing,
one hundred percent (100%) of the issued and outstanding membership interests of
TDB will be owned by Palmosa and the Interests, which will represent one hundred
percent (100%) of the issued and outstanding membership interests of the Shipco
SPVs, will be owned by TDB.

 

3.4          Authority; Non-Contravention; Approvals.

 

(a)        Each of TDB and Palmosa have full power and authority to enter into
this Agreement, the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. TDB’s execution and
delivery of this Agreement, the other Transaction Documents and its consummation
of the transactions contemplated hereby and thereby, have been duly authorized
by Palmosa, in its capacity as sole Managing Member, and no other action on its
part is necessary to authorize its execution and delivery of this Agreement, the
other Transaction Documents and its consummation of the transactions
contemplated hereby and thereby.  This Agreement has been duly and validly
executed and delivered by each of TDB and Palmosa, and constitutes their valid
and binding agreement, enforceable against each of them in accordance with its
terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles ((i) and (ii) together, the “Enforceability Exception”). 
Each of the other Transaction Documents to which TDB or Palmosa is a party will,
when executed and delivered by TDB and/or Palmosa, constitute their valid and
binding agreement, enforceable against each of them in accordance with its
terms, except that such enforcement may be subject to the Enforceability
Exception.

 

(b)        Except as set forth on Schedule 3.4(b), no Consent, notice,
declaration, filing or registration with respect to any Person or Governmental
Authority is required in connection with the execution, delivery and performance
by TDB and Palmosa of this Agreement, the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

(c)        TDB and Palmosa’s execution and delivery of this Agreement or any of
the other Transaction Documents does not, and its consummation of the
transactions contemplated herein and therein will not, violate, conflict with or
result in a breach of any provision of, or constitute any default (or an event
which, with notice or lapse of time or both, would constitute an event of
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any Restrictions upon any of its properties or assets
under any of the terms, conditions or provisions of (i) the certificate of
formation or the limited liability agreement of TDB, Palmosa or any of the
Shipco SPVs, (ii) any Consent, Law or Order, injunction, writ, permit or license
of any Governmental

 

4

--------------------------------------------------------------------------------


 

Authority applicable to it or any of its properties or assets, or (iii) any
note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, contract, lease or other instrument, obligation or agreement of any
kind to which it is now a party or by which it or any of its properties or
assets may be bound; excluding from the foregoing clauses (ii) and (iii), such
violations, conflicts, breaches, defaults, terminations, accelerations or
creations of Restrictions that do not, in the aggregate, have a Palmosa Material
Adverse Effect.

 

3.5          Contracts.  Other than the Transaction Documents to which it is a
party, neither TDB nor any Shipco SPV has entered into any Contract.

 

3.6          Litigation.  There is no (i) Claim or other Legal Proceeding
pending or, to the knowledge of TDB or Palmosa, threatened against or directly
relating to TDB or any Shipco SPV, or (ii) outstanding Order, or application,
request or motion therefor, of any Governmental Authority in a proceeding to
which TDB, any Shipco SPV, or any of their assets was or is a party, except, in
the case of clauses (i) and (ii) above, such as would not, individually or in
the aggregate, either materially impair or preclude TDB’s ability to consummate
the Business Combination or have a Palmosa Material Adverse Effect.

 

3.7          Taxes.

 

(a)        Neither TDB nor any Shipco SPVs is subject to any Taxes or is
obligated to file any Tax Returns.

 

(b)        No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other Taxes are payable in the Marshall Islands in
connection with TDB’s sale and transfer of the Interests to the Buyer or the
acquisition of the Vessels by the Shipco SPVs.

 

3.8          Compliance with Law; Permits.  Each of TDB and the Shipco SPVs has
conducted its business in compliance with, and is in compliance with, all
applicable Laws and Orders and Permits in all jurisdictions in which it carries
on its business.  Neither TDB nor any of the Shipco SPVs has received any
written notice of any investigation with respect to, any alleged default under,
or any violation or nonconformity with any Law or Order.  Each of TDB and the
Shipco SPVs has all Permits which are required for the ownership of its assets
or the conduct of its business as presently conducted.  Neither TDB nor any of
the Shipco SPVs is in violation of any material term or provision or requirement
of any of such Permits, and no Person has threatened in writing to revoke, amend
or impose conditions in respect of any of such Permits.

 

3.9          Environmental Laws and Regulations.  There are no pending, and to
the knowledge of TDB or Palmosa there have been no threatened, Environmental
Claims against TDB, any Shipco SPV or any Vessel and, to the knowledge of TDB or
Palmosa, there are no circumstances with respect to any Vessel which could
reasonably be anticipated (i) to form the basis of an Environmental Claim
against any Shipco SPV or any Vessel or (ii) to cause such Vessel to be subject
to any restrictions on ownership, occupancy, use or transferability under any
applicable Environmental Law.

 

3.10        Properties.  Neither TDB nor any Shipco SPV owns any properties
(other than, in the case of TDB, the Interests, and in the case of the Shipco
SPVs, the MOAs).

 

5

--------------------------------------------------------------------------------


 

3.11        Financial Statements.  Prior to the date of this Agreement, Palmosa
has previously furnished to Arcade a true and correct copy of the Palmosa
Financial Statements.  The Palmosa Financial Statements present fairly, in all
material respects, the consolidated financial position and results of operations
of Palmosa and its Subsidiaries as of the dates, period and year indicated,
prepared in accordance with IFRS.  Without limiting the generality of the
foregoing, (i) as of the date of the most recent consolidated balance sheet
comprising a portion of the Palmosa Financial Statements, there was no material
debt, liability or obligation of any nature not reflected or reserved against in
the Palmosa Financial Statements or in the notes thereto required to be so
reflected or reserved in accordance with IFRS, and (ii) there are no assets of
Palmosa or any of its Subsidiaries the value of which (in the reasonable
judgment of Palmosa) is materially overstated in the Palmosa Financial
Statements.  Except as incurred in the ordinary course of business since
December 31, 2007, neither Palmosa nor any of its Subsidiaries  has any known
material contingent liabilities (including liabilities for Taxes) other than as
contemplated hereunder or in connection herewith.  Neither Palmosa nor any of
its Subsidiaries is a party to any contract or agreement for the forward
purchase or sale of any foreign currency and has not invested in any
“derivatives.”

 

3.12        Proxy Statement.  None of the information to be supplied by, on
behalf of or with respect to Palmosa or TDB for inclusion in the Proxy
Statement, or in any amendments or supplements thereto, to be distributed to the
stockholders of Arcade in connection with the meeting of such stockholders at
the time of the mailing of the Proxy Statement and at the time of the meeting
will contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

 

3.13        Absence of Certain Changes or Events.  Except as set forth in
Schedule 3.13 or in connection with this Agreement and the transactions
contemplated hereby, since the date of formation of TDB and each Shipco SPV,
there has not been (a) any Palmosa Material Adverse Change and (b) any
occurrence not included in paragraph (a) of this Section 3.13 which has
resulted, or which Palmosa or TDB has reason to believe, could reasonably be
expected to result, in a Palmosa Material Adverse Effect.

 

3.14        Dividends and Distributions.  No dividends and other distributions
have been or shall be declared on or paid in respect of the Interests.

 

3.15        Books, Records and Accounts.  The Books and Records and accounts of
TDB and Shipco SPVs fairly and accurately reflect in all material respects
transactions involving TDB and the Shipco SPVs relating to the Vessels.

 

3.16        Brokers and Finders.  Except for Morgan Joseph, TDB has not employed
any investment banker, broker, finder or intermediary in connection with the
transactions contemplated by this Agreement which would be entitled to any
investment banking, brokerage, finder’s or similar fee or commission in
connection with this Agreement or the transactions contemplated hereby.

 

3.17        Business.  TDB and each Shipco SPV, since its respective formation,
has engaged, and pending the Closing will engage, in no business other than as
necessary or

 

6

--------------------------------------------------------------------------------


 

appropriate to facilitate the Buyer’s acquisition, through the Shipco SPVs, of
the Vessels pursuant to the terms of the MOAs and this Agreement.  Neither TDB
nor any of the Shipco SPVs have any employees.

 

3.18        No Omissions or Untrue Statements.  No representation or warranty
made by TDB or Palmosa to Arcade in this Agreement or in any certificate
required to be delivered to the Buyer or Arcade pursuant to the terms of this
Agreement contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein in light of the circumstances in which made not
misleading.

 

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES OF ARCADE WITH RESPECT TO BUYER

 

Arcade hereby represents and warrants to TDB and Palmosa that:

 

4.1          Organization and Qualification.

 

(a)        The Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the Republic of the Marshall Islands, with power
and authority (corporate and other) to own its properties and conduct its
business as currently conducted. The Buyer has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each jurisdiction set forth in the Schedule 4.1 and, to the Buyer’s
knowledge, such jurisdictions are the only ones in which it owns or leases
properties, or conducts any business, so as to require such qualification, other
than those jurisdictions where the failure to be so qualified or in good
standing would not have a Buyer Material Adverse Effect.

 

(b)        The copies of the Articles of Incorporation and Bylaws of the Buyer,
as amended to date and delivered to TDB, are true and complete copies of these
documents as now in effect. The minute books of the Buyer are accurate in all
material respects.

 

4.2          No Subsidiaries.  Prior to the Closing, the Buyer does not hold any
equity interest in any Person.

 

4.3          Capitalization.  The authorized capital stock of the Buyer consists
of One Thousand (1,000) common shares, $0.0001 par value, of which, as of
immediately prior to the Closing, One Hundred (100) common shares will be issued
and outstanding. All of the issued and outstanding shares of capital stock of
the Buyer are owned by Arcade free and clear of all Restrictions.

 

4.4          Authority; Non-Contravention; Approvals.

 

(a)        The Buyer has full corporate power and authority to enter into the
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The Buyer’s execution and delivery of the
Transaction Documents to which it is a party and its consummation of the
transactions contemplated hereby and thereby, have been duly authorized by its
board of directors, and no other corporate proceedings on its part is

 

7

--------------------------------------------------------------------------------


 

necessary to authorize its execution and delivery of the Transaction Documents
to which it is a party and its consummation of the transactions contemplated
hereby and thereby.  Each of the Transaction Documents to which the Buyer is a
party will, when executed and delivered by the Buyer, constitute its valid and
binding agreement, enforceable against it in accordance with its terms, except
that such enforcement may be subject to the Enforceability Exception.

 

(b)        Except as set forth on Schedule 4.4(b), no Consent, or declaration,
filing or registration by the Buyer with any Person or Governmental Authority is
required in connection with the execution, delivery and performance by the Buyer
or Arcade of this Agreement, the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

(c)        The Buyer’s execution and delivery of the Transaction Documents to
which it is a party does not, and its consummation of the transactions
contemplated hereby and thereby and therein will not, violate, conflict with or
result in a breach of any provision of, or constitute any default (or an event
which, with notice or lapse of time or both, would constitute an event of
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any Restrictions upon any of its properties or assets
under any of the terms, conditions or provisions of (i) the Certificate of
Incorporation or Bylaws of the Buyer, (ii) any Consent, Law or Order,
injunction, writ, permit or license of any Governmental Authority applicable to
it or any of its properties or assets, or (iii) any note, bond, mortgage,
indenture, deed of trust, license, franchise, permit, concession, contract,
lease or other instrument, obligation or agreement of any kind to which it is
now a party or by which it or any of its properties or assets may be bound,
excluding from the foregoing clauses (ii) and (iii), such violations, conflicts,
breaches, defaults, terminations, accelerations or creations of Restrictions
that do not, in the aggregate, have a Buyer Material Adverse Effect.

 

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES OF ARCADE  WITH RESPECT TO ARCADE

 

Arcade hereby represents and warrants to TDB and Palmosa as follows:

 

5.1          Organization and Qualification.  Arcade is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. Arcade has all requisite corporate power to carry on its business
as it is now being conducted and is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions set forth in
Schedule 5.1, and to Arcade’s knowledge, such jurisdictions are the only ones in
which the properties owned, leased or operated by Arcade or the nature of the
business conducted by Arcade makes such qualification necessary, except where
the failure to qualify (individually or in the aggregate) will not have any
Buyer Material Adverse Effect. The copies of the Certificate of Incorporation
and Bylaws of Arcade, as amended to date and delivered to TDB, are true and
complete copies of these documents as now in effect. The minute books of Arcade
are accurate in all material respects.

 

8

--------------------------------------------------------------------------------


 

5.2          Capitalization.  The authorized capital stock of Arcade as of the
date hereof consists of 39,000,000 shares of Common Stock, $0.0001 par value per
share, of which 10,500,000 shares are issued and outstanding and 1,000,000
shares of preferred shares, $0.0001 par value, none of which are outstanding.
All of the outstanding securities of Arcade are duly authorized, validly issued,
fully paid and non-assessable, and were not issued in violation of the
preemptive rights of any Person. All of the outstanding securities of Arcade
were issued in compliance with all applicable securities laws. No shares of
capital stock are held in the treasury of Arcade. Other than as stated in this
Section 5.2, there are no outstanding subscriptions, options, warrants, calls or
rights of any kind issued or granted by, or binding upon Arcade, to purchase or
otherwise acquire any shares of capital stock of Arcade or other securities of
Arcade. Except as stated in this Section 5.2, there are no outstanding
securities convertible or exchangeable, actually or contingently, into shares of
Common Stock or other securities of Arcade.

 

5.3          Subsidiaries.  Arcade has one Subsidiary, the Buyer. Arcade owns
all of the issued and outstanding shares of stock of the Buyer, free and clear
of any Restrictions, and does not hold any equity interest in any other Person.

 

5.4          Authority; Non-Contravention; Consents.

 

(a)        Arcade has full corporate power and authority to enter into this
Agreement, the other Transaction Documents and, subject to the Arcade
Stockholders’ Approval, to consummate the transactions contemplated hereby and
thereby. Arcade’s execution and delivery of this Agreement, the other
Transaction Documents and its consummation of the transactions contemplated
hereby and thereby, have been duly authorized by its board of directors and no
other corporate proceedings on its part are necessary to authorize its execution
and delivery of this Agreement and its consummation of the transactions
contemplated hereby, except for Arcade Stockholders’ Approval. This Agreement
has been duly and validly executed and delivered by Arcade, and constitutes its
valid and binding agreement, enforceable against it in accordance with its
terms, except that such enforcement may be subject to the Enforceability
Exception.  Each of the other Transaction Documents to which Arcade is a party
will, when executed and delivered by Arcade, constitute its valid and binding
agreement, enforceable against it in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exception.

 

(b)        Arcade’s execution and delivery of this Agreement and any of the
other Transaction Documents does not, and its consummation of the transactions
contemplated hereby and thereby will not, violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration under, or result in the creation of any
Restrictions upon any of its properties or assets under any of the terms,
conditions or provisions of (i) its Certificate of Incorporation or Bylaws,
(ii) subject to obtaining Arcade Stockholders’ Approval, any Law or Order,
injunction, writ, permit or license of any Governmental Authority applicable to
it or any of its properties or assets, or (iii) any note, bond, mortgage,
indenture, deed of trust, license, franchise, permit, concession, contract,
lease or other instrument, obligation or agreement of any kind to which it is
now a party or by which it or any of its properties or assets may be bound,
excluding from the foregoing clauses (ii) and (iii), such violations, conflicts,
breaches, defaults,

 

9

--------------------------------------------------------------------------------


 

terminations, accelerations or creations of Restrictions that do not, in the
aggregate, have a Buyer Material Adverse Effect.

 

(c)        Except for the filing and clearance of the Proxy Statement with the
SEC pursuant to the Exchange Act, no declaration, filing or registration with,
or notice to, or authorization, consent or approval of, any governmental or
regulatory body or authority is necessary for Arcade’s execution and delivery of
this Agreement or its consummation of the transactions contemplated hereby,
other than such declarations, filings, registrations, notices, authorizations,
consents or approvals which, if not made or obtained, as the case may be, would
not, in the aggregate, have a Buyer Material Adverse Effect.

 

5.5          Contracts Listed; No Default.  All material Contracts, easements,
Permits, rights of way, commitments and understandings, written or oral,
connected with or relating in any respect to the present or future operations of
Arcade are, with the exception of this Agreement and the transactions
contemplated hereby, described in Arcade’s SEC Reports and listed as exhibits
thereto or set forth on Schedule 5.5 hereto (the “Arcade Contracts”). Arcade
Contracts are valid and binding upon Arcade, and to Arcade’s knowledge, the
other parties thereto, and are in full force and effect and enforceable in
accordance with their terms, subject to the Enforceability Exception and neither
Arcade, nor to Arcade’s knowledge, any other party to any Arcade Contract, has
materially breached any provision of, nor has any event occurred which, with the
lapse of time or action by a Third Party, could result in a material default
under, the terms thereof. To the knowledge of Arcade, no stockholder of Arcade
has received any payment in violation of law from any contracting party in
connection with or as an inducement for causing Arcade to enter into any Arcade
Contract.

 

5.6          Litigation.  There is no (i) Claim or other Legal Proceeding
pending or, to Arcade’s knowledge, threatened against or directly relating to
Arcade before any Governmental Authority, or (ii) outstanding Order, or
application, request or motion therefor, of any Governmental Authority in a
proceeding to which Arcade or any of its assets was or is a party except, in the
case of clauses (i) and (ii) above, such as would not, individually or in the
aggregate, either materially impair or preclude Arcade’s ability to consummate
the Merger or the transactions contemplated hereby or have a Buyer Material
Adverse Effect.

 

5.7          Taxes.  Arcade has duly filed with the appropriate Governmental
Authorities all Tax Returns required to be filed by it other than Tax Returns
which the failure to file would have no Buyer Material Adverse Effect. All such
Tax Returns were, when filed, and are accurate and complete in all material
respects and were prepared in conformity with applicable laws and regulations.
Arcade has paid or will pay in full or has adequately reserved against all Taxes
shown as due on such Tax Returns. Arcade is not a party to any pending action or
proceeding by any Governmental Authority for the assessment of any Tax, and no
written claim for assessment or collection of any Tax has been asserted against
Arcade that has not been paid. There are no Tax Liens upon the assets of Arcade
(other than liens for Taxes not yet due and payable).

 

5.8          Employee Plans.  Arcade has no employee benefit plans as defined in
Section 3(3) of ERISA nor any employment agreements.

 

10

--------------------------------------------------------------------------------


 

5.9          No Violation of Law.  Arcade is not in violation of and has not
been given notice or been charged with any violation of, any Law, or Order,
(including, without limitation, any applicable environmental law, ordinance or
regulation) of any Governmental Authority, except for violations which, in the
aggregate, do not have, and would not reasonably be expected to have, a Buyer
Material Adverse Effect. Arcade has not received any written notice that any
investigation or review with respect to it by any Governmental Authority is
pending or threatened, other than, in each case, those the outcome of which, as
far as reasonably can be foreseen, would not reasonably be expected to have a
Buyer Material Adverse Effect. Arcade has all permits, licenses, franchises,
variances, exemptions, orders and other governmental authorizations, consents
and approvals necessary to conduct its business as presently conducted, except
for those, the absence of which, alone or in the aggregate, would not have a
Buyer Material Adverse Effect (collectively, the “Arcade Permits”). Arcade
(a) has duly and timely filed all reports and other information required to be
filed with any Governmental Authority in connection with Arcade Permits, and
(b) is not in violation of the terms of any of the Arcade Permits, except for
such omissions or delays in filings, reports or violations which, alone or in
the aggregate, would not have a Buyer Material Adverse Effect.

 

5.10        Properties.  Arcade has good and marketable title to all of the
assets and properties which it purports to own as reflected on the most recent
balance sheet comprising a portion of the Arcade Financial Statements or
thereafter acquired (except assets and properties sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business). Arcade
has a valid leasehold interest in all properties of which it is the lessee and
each such lease is valid, binding and enforceable against Arcade, and, to the
knowledge of Arcade, the other parties thereto in accordance with its terms,
subject to the Enforceability Exception. Neither Arcade nor, to Arcade’s
knowledge, the other parties thereto are in default in the performance of any
material provision thereunder. Neither the whole nor any material portion of the
assets of Arcade is subject to any governmental decree or order to be sold or is
being condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor, nor, to the knowledge of Arcade, has
any such condemnation, expropriation or taking been proposed. None of the
material assets of Arcade is subject to any restriction which would have a Buyer
Material Adverse Effect.

 

5.11        Proxy Statement.  None of the information to be supplied by Arcade
with respect to Arcade for inclusion in the Proxy Statement, or in any
amendments thereof or supplements thereto, at the time of the mailing of the
Proxy Statement and at the time of the Arcade Special Meeting contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.

 

5.12        Business.  Arcade, since its formation, has engaged in no business
other than to seek to serve as a vehicle for the acquisition of an operating
business, and, except for this Agreement, is not a party to any contract or
agreement for the acquisition of an operating business.

 

5.13        Financial Statements.  The Arcade Financial Statements included in
Arcade’s SEC Reports present fairly, in all material respects, the financial
position and results of operations of Arcade as of the respective dates, years
and periods indicated, prepared in

 

11

--------------------------------------------------------------------------------


 

accordance with GAAP, applied on a consistent basis, and to the knowledge of
Arcade, in accordance with Regulation S-X of the SEC and, in particular,
Rules 1-02 and 3-05 thereunder (subject, in the case of unaudited interim period
financial statements, to normal and recurring year-end adjustments which,
individually or collectively, are not material to Arcade). Without limiting the
generality of the foregoing, (i) there is no basis for any assertion against
Arcade as of the date of the most recent balance sheet comprising a portion of
the Arcade Financial Statements of any material debt, liability or obligation of
any nature not fully reflected or reserved against in the Arcade Financial
Statements or in the notes thereto required to be so reflected or reserved in
accordance with GAAP; and (ii) there are no assets of Arcade, the value of which
(in the reasonable judgment of Arcade) is materially overstated in the Arcade
Financial Statements. Except as disclosed therein or as incurred in the ordinary
course of business since December 31, 2007, Arcade has no known material
contingent liabilities (including liabilities for Taxes) other than as a result
of the transactions contemplated by this Agreement. Arcade is not a party to any
contract or agreement for the forward purchase or sale of any foreign currency
and has not invested in any “derivatives.”

 

5.14        Arcade’s SEC Reports.  The Common Stock has been registered under
Section 12 of the Exchange Act on Form 8-A. Since its inception, Arcade has
filed all reports, registration statements and other documents, together with
any amendments thereto, required to be filed under the Securities Act and the
Exchange Act, including but not limited to reports on Form 10-K and Form 10-Q,
and Arcade will file all such reports, registration statements and other
documents required to be filed by it from the date of this Agreement to the
Closing Date (all such reports, registration statements and documents filed or
to be filed with the SEC, including Arcade’s initial registration statement
relating to the securities issued in Arcade’s initial public offering, with the
exception of the Proxy Statement, are collectively referred to as “Arcade’s SEC
Reports”). As of their respective dates, Arcade’s SEC Reports complied or will
comply in all material respects with all rules and regulations promulgated by
the SEC and did not or will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Neither Arcade nor any of its respective
directors or officers is the subject of any investigation, inquiry or proceeding
before the SEC or any state securities commission or administrative agency.

 

5.15        Absence of Certain Changes or Events.  Since December 31, 2007 there
has not been:

 

(a)        any Buyer Material Adverse Change;

 

(b)        any material damage, destruction or loss of any material properties
of Arcade, whether or not covered by insurance, which would have a Buyer
Material Adverse Effect;

 

(c)        any change in the manner in which the business of Arcade has been
conducted;

 

(d)        any material change in the treatment and protection of trade secrets
or other confidential information of Arcade, which would have a Buyer Material
Adverse Effect; and

 

12

--------------------------------------------------------------------------------


 

(e)        any occurrence not included in paragraphs (a) through (d) of this
Section which has resulted, or which Arcade has reason to believe, could
reasonably be expected to result, in a Buyer Material Adverse Effect.

 

5.16        Books, Records and Accounts.  Arcade’s books, records and accounts
fairly and accurately reflect in all material respects transactions and
dispositions of assets by Arcade, and to the knowledge of Arcade, the system of
internal accounting controls of Arcade is sufficient to assure that:
(a) transactions are executed in accordance with management’s authorization; (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain accountability for assets;
(c) access to assets is permitted only in accordance with management’s
authorization; and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

5.17        Disclosure Controls.  Arcade has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to Arcade is made known to Arcade’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the preparation of the Proxy Statement; (ii) have been evaluated for
effectiveness as of the date of this Agreement; and (iii) are effective in all
material respects to perform the functions for which they were established.

 

5.18        Absence of Material Weaknesses.  Based on the evaluation of its
internal controls over financial reporting, Arcade is not aware of (i) any
significant deficiency or material weakness in the design or operation of
internal controls over financial reporting which are reasonably likely to
adversely affect Arcade’s ability to record, process, summarize and report
financial information; or (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls over financial reporting.

 

5.19        Brokers and Finders.  Except as set forth on Schedule 5.19, Arcade
has not employed any investment banker, broker, finder or intermediary in
connection with the transactions contemplated by this Agreement which would be
entitled to any investment banking, brokerage, finder’s or similar fee or
commission in connection with this Agreement or the transactions contemplated
hereby.

 

5.20        No Omissions or Untrue Statements.  No representation or warranty
made by Arcade to TDB in this Agreement, any Schedules thereto or in any
certificate of a Arcade officer required to be delivered to TDB pursuant to the
terms of this Agreement contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary to make
the statements contained herein or therein in light of the circumstances in
which made not misleading as of the date hereof and as of the Closing Date.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 6.

CONDITIONS TO CLOSING AND CLOSING DELIVERIES

 

6.1          Condition to the Obligations of Arcade and TDB.  The obligations of
Arcade, the Buyer and TDB to consummate the Closing are subject to the
satisfaction of all the following conditions:

 

(a)        Laws; Orders. No provision of any applicable Law or Order shall
prohibit or impose any condition on the consummation of the transactions
contemplated hereby.

 

(b)        Third-Party Proceedings. There shall not be pending or threatened any
proceeding by a Third Party to enjoin or otherwise restrict the consummation of
the transactions contemplated hereby.

 

(c)        Approval of Arcade’s Stockholders. Arcade shall have obtained the
Arcade Stockholders Approval.

 

6.2          Conditions to Obligations of Arcade.  The obligations of Arcade to
consummate the Closing shall be subject to the following conditions, unless
waived in writing by Arcade:

 

(a)        Representations and Warranties.  The representations and warranties
of Palmosa and TDB contained in this Agreement shall be true in all respects at
and as of the Closing Date with the same effect as though such representations
and warranties were made at and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date (which shall be true and correct as of such date).

 

(b)        Compliance.  Each of Palmosa, TDB and Shipco SPVs shall have
performed and complied in all material respects with all agreements and
conditions contained in this Agreement that are required to be performed or
complied with by it prior to or at the Closing.

 

(c)        Officer’s Certificate.  The Buyer shall have received from TDB (dated
the Closing Date and in form and substance reasonably satisfactory to Arcade) a
certificate of the Secretary of TDB, certifying and setting forth (i) that the
conditions specified in subsection (a) and (b) of this Section 6.2 have been
fulfilled, (ii) the names, signatures and positions of the officers of TDB, as
applicable, authorized to execute any agreements contemplated herein to which
TDB is a party, and (iii) a copy of the resolutions of TDB adopted by Palmosa,
in its capacity as sole Managing Member of TDB, authorizing the execution,
delivery and performance of this Agreement, any agreement contemplated herein to
which TDB is a party and the transactions contemplated thereby, as applicable.

 

(d)        No Palmosa Material Adverse Change.  During the period from the date
hereof through the Closing Date, there shall have been no Palmosa Material
Adverse Change.

 

(e)        Required Consents.  All material Consents from Third Parties and all
waiting periods required under any Agreement to which any Shipco SPV is a party
or subject, as applicable in each case required to enter into, and consummate
the Business Combinations, shall

 

14

--------------------------------------------------------------------------------


 

have been obtained, expired or the necessity for such Consent or waiting periods
shall have been waived in writing by such Third Party.

 

(f)         Delivery of Securities.  TDB shall have tendered to the Buyer the
certificates representing the Interests duly endorsed in blank with executed
blank membership interest powers, and each Shipco SPV shall have cancelled the
Interests issued by it in the name of TDB and reissued
certificate(s) representing the Interests in the name of the Buyer.

 

(g)        Minute Books; Books and Records.  The Buyer shall have received a
copy of the minute books of each applicable Shipco SPV, certified by its
respective Secretary as of the Closing Date, and the related Books and Records.

 

(h)        Organizational Documents.  Buyer shall have received a copy of
(i) the Certificates of Formation (or similar organizational documents), of each
Shipco SPV, certified by the appropriate government official in the jurisdiction
in which each such entity is incorporated or organized, as of a date not earlier
than five days prior to such Closing Date accompanied, if available, by a
certification by the appropriate government official that each such entity is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and accompanied by a certificate of the Secretary of each such
entity, dated as of the Closing Date, stating that no amendments have been made
to such Certificate of Formation (or similar organizational documents) since
such date, and (ii) the limited liability company agreement of each Shipco SPV,
certified by the Secretary of each such entity.

 

(i)         Financing.  TDB shall have arranged for and on behalf of the Buyer
debt financing sufficient to enable the Buyer and the Shipco SPVs to consummate
the acquisitions of the Vessels and the transactions contemplated by this
Agreement.

 

(j)         Vessel Acquisition. The legal ownership of the Closing Vessels shall
have been delivered to the respective Shipco SPVs under their respective MOAs.

 

(k)        Insurance. The Buyer shall have received insurance certificates or
other documentation to its satisfaction, evidencing that the Shipco SPVs and the
Buyer have insurance with respect to the ownership and operation of the Vessels
in customary amount and coverage, satisfactory to any lenders providing debt
financing in connection with the acquisition of the Vessels.

 

(l)         Transaction Documents.  Each of the Transaction Documents shall have
been executed and delivered by Palmosa, Tsakos, Conbulk, Conbulk Manco, TDB and
their respective Affiliates.

 

(m)       Check-the-Box Election. Each of the Shipco SPVs shall have made an
election to be treated as a disregarded entity for U.S. federal income tax
purposes, which shall be filed and effective prior to the Closing Date.

 

6.3          Conditions to Obligations of TDB.  The obligation of TDB to
consummate the Closing with respect to Arcade shall be subject to the following
additional conditions unless waived in writing by TDB:

 

15

--------------------------------------------------------------------------------


 

(a)        Representations and Warranties.  The representations and warranties
of Arcade contained in this Agreement shall be true in all material respects at
and as of such Closing Date with the same effect as though such representations
and warranties were made at and as of such Closing Date.

 

(b)        Compliance. Arcade shall have performed and complied in all material
respects with all agreements and conditions contained in this Agreement that are
required to be performed or complied with by it prior to or at the Closing.

 

(c)        Officer’s Certificate.  TDB shall have received from Arcade (dated
the related Closing Date and in form and substance reasonably satisfactory to
TDB) a certificate of an officer of Arcade certifying and setting forth (i) that
the conditions specified in subsections (a) and (b) of this Section 6.3 as to
Arcade have been fulfilled, (ii) the names, signatures and positions of the
Persons authorized to execute this Agreement and any other Transaction Documents
to which Arcade is a party on behalf of Arcade and the Buyer and (iii) a copy of
the Board resolutions of each of Arcade and the Buyer authorizing the execution,
delivery and performance of this Agreement.

 

(d)        No Buyer Material Adverse Change.  During the period from
December 31, 2007 to the date hereof and during the period from the date hereof
through the Closing Date, there shall have been no Buyer Material Adverse
Change.

 

(e)        Required Consents.  All material Consents from Third Parties and all
waiting periods required under any Agreement to which any Arcade is a party or
subject, as applicable in each case required to enter into, and consummate the
Business Combinations, shall have been obtained, expired or the necessity for
such Consent or waiting periods shall have been waived in writing by such Third
Party.

 

(f)         Merger.

 

(i)            The Buyer and Arcade shall have entered into an agreement and
plan of merger in form and substance reasonably satisfactory to TDB;

 

(ii)           The Buyer and Arcade shall have completed the Merger to the
reasonable satisfaction of TDB;

 

(iii)          the Certificate of Incorporation and Bylaws of Arcade, as in
effect immediately prior to the Merger, shall cease and the Articles of
Incorporation and Bylaws of the Buyer shall be the Articles of Incorporation and
Bylaws of the Buyer, as the surviving corporation, which Articles of
Incorporation and Bylaws of the Buyer shall be in form and substance reasonably
satisfactory to TDB; and

 

(iv)          the board of directors of the Buyer shall consist of those persons
elected to serve as directors in accordance with Section 8.2(c).

 

(g)        Transaction Documents.  Each of the Transaction Documents shall have
been executed and delivered by the Buyer, Arcade and their respective
Affiliates.

 

16

--------------------------------------------------------------------------------


 

(h)        Payment.  Arcade shall have caused the Buyer to deliver the amount
set forth in Section 2.1(a), as well as the amounts due under the respective
MOAs for the Closing Vessels.

 

(i)         Incentive Plan. Arcade shall have caused the Incentive Plan to be
adopted and instituted by the Buyer.

 

ARTICLE 7.

RESTRICTIVE COVENANTS

 

7.1          Non-Compete/Non-Solicitation.  TDB, on behalf of itself and its
Affiliates, agrees that, during the period ending on the date that is four
(4) years from and after the Closing Date (the “Restrictive Period”), none of
TDB or its Affiliates, without the prior written consent of Buyer, directly or
indirectly, individually or jointly with others, will: (a) in whole or in part,
own, manage, control, sponsor, organize, promote, operate, be employed by,
consult for or otherwise cooperate with any business or Person which directly
competes with or is a customer of or licensor to the Buyer or any Affiliate of
the Buyer (collectively, the “Buyer Group”) (other than in a position unrelated
to the Business and that does not affect the Business or the Buyer Group);
(b) solicit or hire any employee of the Buyer Group or in any way interfere with
the relationship between Buyer Group and any employee thereof; or (c) induce,
encourage or attempt to induce or encourage any customer, supplier, consultant,
licensee, licensor or other business relation of Buyer Group to cease doing
business with Buyer Group.  Notwithstanding anything in the foregoing to the
contrary, nothing contained in this Section 7.1 shall prohibit any of TDB or its
Affiliates from holding shares in any public company; provided TDB or its
Affiliates is merely a passive investor and has no active role in the public
company and further provided, that TDB and its Affiliates each hold no more than
one percent (1%) of the voting shares of the public company.  TDB, on behalf of
itself and its Affiliates, acknowledges and agree that the scope of the
foregoing covenant is reasonable and necessary in order to protect the
legitimate interests of Buyer.

 

7.2          Equitable Relief/Interpretation.  Each party hereto acknowledges
that a breach of the covenants contained herein, including the covenants
contained in this Article 7 may cause irreparable damage to the business of the
other parties, the amount of which will be difficult to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, each party
agrees, that, in addition to any other remedy which may be available at law or
in equity, the other parties shall be entitled to specific performance and
injunctive relief to prevent any actual, intended or likely breach.  The parties
acknowledge that the time, scope and other provisions of this Article 7 have
been specifically negotiated by sophisticated commercial parties and agree that
all such provisions are reasonable under the circumstances of the transactions
contemplated by this Agreement.  In the event that any provision in this
Article 7 or any other provision contained in this Agreement shall be determined
by any Arbitrator or any court of competent jurisdiction to be unenforceable,
such provisions shall be interpreted to extend only over the maximum period of
time for which they may be enforceable and/or over the maximum geographical area
as to which they may be enforceable and/or to the maximum extent in all other
respects as to which they may be enforceable, all as determined by any
Arbitrator or

 

17

--------------------------------------------------------------------------------


 

such court in such action so as to be enforceable to the extent consistent with
then applicable Law.

 

ARTICLE 8.

OTHER COVENANTS AND AGREEMENTS

 

8.1          Covenants To Be Observed by Palmosa and TDB.  From the date hereof
until the date of Closing, Palmosa and TDB hereby covenant and agree to the
following and to cause the Shipco SPVs to comply with the following:

 

(a)        Operation of Business in the Ordinary Course.  Each of TDB and the
Shipco SPVs shall not engage in any business other than as necessary or
appropriate to facilitate the Buyer’s acquisition, through the SPV Shipcos, of
the Vessels pursuant to the terms of, and as contemplated by, the MOAs and this
Agreement.

 

(b)        Insurance; Defaults; Litigation.  Each of TDB and each of the Shipco
SPVs shall (i) obtain insurance policies appropriate to insure its assets and
business; (ii) comply in all respects with all Transaction Documents to which
they are a party and not suffer or permit to exist any condition or event that,
with notice or lapse of time or both, would constitute a default by it under any
license or governmental Consent or Permit; (iii) duly observe and conform, in
all material respects, to all applicable Laws; and (iv) notify the Buyer of any
Claim that after the date hereof is threatened or commenced against it.

 

(c)        Access.  TDB shall, upon reasonable notice, afford the Buyer and its
accountants, managers, members, officers, partners, employees, counsel, agents
and other representatives, reasonable access to the Vessels, in coordination
with Palmosa and Tsakos and only as permitted by the applicable MOA, and the
Books and Records of TDB, Palmosa and the Shipco SPVs (to the extent relating to
the Vessels) and TDB shall permit them to make extracts from and copies of such
Books and Records, and will from time to time furnish the Buyer with such
additional financial and operating data and other information as to the
financial condition, results of operations, businesses, properties, assets,
liabilities, or further prospects of TDB and the Shipco SPVs, as the Buyer
requests; provided, however, that the Arcade agrees to keep, and to cause the
Buyer to keep, all information obtained as a result of such access in strict
confidence in the event the transactions contemplated by this Agreement are
terminated as described in Article 10 hereunder, and all such information shall
be returned to TDB and the Shipco SPVs within a reasonable time.  Until the
Closing Date, TDB shall cause its independent certified public accountants to
make available to the Buyer and its independent certified public accountants the
work papers relating to any audits of any Vessels.

 

(d)        Notice of Material Adverse Changes.  TDB shall promptly notify, and
shall cause the Shipco SPVs to promptly notify, the Buyer of (i) any Palmosa
Material Adverse Change; (ii) any notice or other communication from any Person
alleging or raising the possibility that the consent of such Person is or may be
required in connection with the transactions contemplated by this Agreement or
that the transactions contemplated by this Agreement might give rise to any
claims or causes of action or other rights by or on behalf of such Person or
result in the loss of any rights or privileges of TDB or any Shipco SPV to any
such Person; (iii) any

 

18

--------------------------------------------------------------------------------


 

notice or other communication from any Governmental Authority in connection with
the transactions contemplated by this Agreement; and (iv) the occurrence of any
fact or circumstance which could make any representation made hereunder by TDB
or Palmosa untrue or incorrect.

 

(e)        Exclusivity.

 

(i)            In consideration of Arcade entering into this Agreement and
devoting significant time and resources towards exploring a possible
transaction, (1) Palmosa and TDB will cease, and will cause their Affiliates and
their respective employees, legal counsel, accountants, financial advisors,
accountants, consultants and other representatives to cease, all existing
discussions with any Third Party with respect to any Acquisition Proposal and
(2) prior to any termination of this Agreement as set forth in Section 10
hereto, Palmosa and TDB will not engage in or continue any Solicitation or take
any action to authorize or permit any of the foregoing to engage in or continue
any Solicitation.  Each of the Palmosa and TDB hereby represents that it is not
now engaged in discussions or negotiations with any other party other than
Arcade with respect to any Acquisition Proposal.  The term “Acquisition
Proposal” shall mean any proposal for (A) a sale or issuance of any shares of
capital stock in Palmosa, TDB and/or the Shipco SPVs, (B) a merger,
consolidation, sale of a substantial portion of the assets or any similar
transaction or business combination involving Palmosa, TDB, the Shipco SPVs
and/or the Vessels, (C) any other transaction involving TDB or any of its
securities or assets that would have an effect similar to the transactions
described in (A) or (B), or (D) any other transaction that would defeat the
intent of this Agreement, excluding, without limitation, any recapitalization or
financing necessary in the ordinary course of its business.  The term
“Solicitation” shall mean any action or activity pursuant to which any Person,
directly or indirectly, solicits, entertains or enters into any agreement,
negotiations with, or furnishes any information to, any Person (other than
Arcade or any agent, affiliate, representative or other designee of Arcade),
with respect to any Acquisition Proposal, other than discussions among Palmosa
and Tsakos in furtherance of the transactions contemplated by this Agreement.

 

(ii)           Before responding to any Acquisition Proposal, Palmosa and TDB
shall, and shall cause their Affiliates to, (a) immediately notify Arcade
(orally and in writing) if any offer is made, any discussions or negotiations
are sought to be initiated, any inquiry, proposal or contact is made or any
information is requested with respect to any Acquisition Proposal, (b) promptly
notify Arcade of the terms of any proposal that it may receive in respect of any
such Acquisition Proposal, including, without limitation, the identity of the
prospective purchaser or soliciting party, (c) promptly provide Arcade with a
copy of any such offer, if written, or a written summary (in reasonable detail)
of such offer, if not in writing, and (d) keep Arcade informed of the status of
such offer and the offeror’s efforts and activities with respect thereto.

 

(f)         Debt Financing.  TDB will, and will cause each of the Shipco SPVs
and other Affiliates to, provide (at no expense or liability to any of them) all
cooperation reasonably requested by Arcade in connection with the debt financing
for consummation of the transactions contemplated by the Business Combination,
including (A) making available appropriate officers and employees, on reasonable
advance notice, to meet with prospective lenders and investors in meetings,
presentations, and due diligence sessions, (B) assisting with the preparation of
disclosure documents in connection therewith, (C) requesting its independent
accountants to

 

19

--------------------------------------------------------------------------------


 

provide reasonable assistance to Arcade at Arcade’s expense, and (D) executing
and delivering any commitment letters, pledge and security documents, other
definitive financing documents, or other requested certificates or documents;
provided, that none of the letters, agreements, documents and certificates
referenced in the immediately preceding clause (D) will be executed and
delivered except in connection with the Closings.

 

(g)        Review of Proxy Statement. TDB and Palmosa shall review the Proxy
Statement and any amendments or supplements thereto, in each case prior to its
distribution to the stockholders of Arcade in connection with the meeting of
such stockholders, and shall ensure that, to the best of their knowledge, any
and all information regarding Palmosa, TDB, the Vessels, and the industries in
which Palmosa and TDB operate contained in the Proxy Statement or any amendments
or supplements thereto shall be complete in all respects, shall not contain any
untrue statement of a material fact, and shall not omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

(h)        Financial Statements. TDB and Palmosa shall deliver to Arcade (i) in
conjunction with the preparation of the Proxy Statement, but in any event no
later than on the date the Proxy Statement is first filed with the SEC, audited
consolidated balance sheet of Palmosa and its consolidated Subsidiaries as at
December 31, 2007, and the related audited consolidated statements of income,
retained earnings and cash flows for the fiscal year then ended, and (ii) no
later than forty-five (45) days after the date hereof, the unaudited internal
consolidated balance sheet, and the related unaudited internal consolidated
statements of income for the six (6) month period ended June 30, 2008, in each
case including the related notes and schedules thereto.

 

8.2          Mutual Covenants.  Arcade, Palmosa and TDB shall cooperate with
each other with respect to the following:

 

(a)        Best Efforts; Further Assurances.  Subject to the terms and
conditions of this Agreement, each party shall use its best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable Laws, and in the case of TDB and each
Shipco SPV as reasonably requested by Arcade, to consummate and implement
expeditiously the transactions contemplated by this Agreement.  The parties
hereto shall execute and deliver such other documents, certificates, agreements
and other writings and take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement.

 

(b)        Preparation of the Proxy Statement; Arcade Stockholders Meetings.

 

As soon as practicable following the date of this Agreement, Arcade shall, with
the reasonable assistance of TDB and Palmosa, prepare and file with the SEC the
Proxy Statement in preliminary form, and shall use all reasonable efforts with
the reasonable assistance of TDB and Palmosa to respond as promptly as
practicable to any comments of the SEC with respect thereto and use all
reasonable efforts to cause the SEC review of the Proxy Statement to be
completed as promptly as practicable.  TDB, its counsel and its accountants
shall be given an opportunity to review and comment on the Proxy Statement and
any amendments thereto prior to the filing thereof with the SEC. Arcade shall
use all reasonable efforts to cause the Proxy

 

20

--------------------------------------------------------------------------------


 

Statement to be mailed to Arcade’s stockholders as promptly as practicable after
resolving all comments of the SEC thereon.  Arcade shall notify TDB as soon as
practicable of the receipt of any comments from the SEC or its staff and of any
request by the SEC or its staff for amendments or supplements to the Proxy
Statement or for additional information.

 

If prior to the Proxy Statement being declared effective by the SEC, any event
occurs with respect to TDB or any of its Subsidiaries, or any change occurs with
respect to other information supplied by TDB or Palmosa for inclusion in the
Proxy Statement, which is required to be described in an amendment of, or a
supplement to, the Proxy Statement, TDB shall promptly notify Arcade of such
event, and Palmosa, TDB and Arcade shall cooperate in the prompt filing with the
SEC of any necessary amendment or supplement to the Proxy Statement and, as
required by law, in disseminating the information contained in such amendment or
supplement to Arcade’s stockholders.

 

Arcade shall, as soon as practicable following the approval of the Proxy
Statement by the SEC, duly call, give notice of, convene and hold a meeting of
its stockholders (the “Arcade Stockholders Meeting”) for the purpose of seeking
the Arcade Stockholder Approval.  Arcade shall use all reasonable efforts to
cause the Proxy Statement to be mailed to Arcade’s stockholders as promptly as
practicable after resolving all comments of the SEC thereon.  Arcade shall,
through the Arcade Board, recommend to its stockholders that they give the
Arcade Stockholder Approval, except to the extent that the Arcade Board shall
have withdrawn or modified its approval or recommendation of this Agreement or
the Merger, which withdrawal or modification shall be made only if the Arcade
Board, in good faith, upon consultation with outside counsel, determines that
failure to withdraw or modify its approval or recommendation of this Agreement
and the Merger would be inconsistent with its fiduciary duties under applicable
Law.

 

(c)        Exchange Listing; Board Composition. TDB and Palmosa agree that Buyer
shall use its commercially reasonable efforts to list Buyer’s securities on the
Nasdaq Global Market concurrently with the Closing or in any event no later than
sixty (60) days following the Closing. In connection with such efforts, TDB and
Palmosa agree that Buyer, concurrently with the Closing, will effect the changes
in its board composition set forth in the subsequent two (2) sentences and to
establish the committees of the Board for the purpose of complying with the
requirements of such securities exchange. The Buyer’s board shall consist of
nine (9) individuals, the majorities of which at all times qualify as
independent persons.  Two (2) of such individuals shall be nominees of Arcade,
each of which shall at all times qualify as an independent person, and the
remaining seven (7) individuals shall be nominees of TDB, three (3) of which
shall at all times qualify as independent persons.

 

(d)        Publicity; Form 8-K.

 

Subject to Section 8.2(e), from the date hereof through the Closing Date, no
public release or announcement concerning this Agreement, the Merger or the
other transactions contemplated hereby shall be issued by any party without the
prior consent of Arcade and TDB (which consent shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
rules or regulations of any United States or foreign securities exchange, in
which case the party required to make the release or announcement shall allow
the

 

21

--------------------------------------------------------------------------------


 

other parties reasonable time to comment on such release or announcement in
advance of such issuance; provided, however, that TDB, and Arcade may, in
consultation with each other, make internal announcements to their respective
employees that are consistent with the parties’ prior public disclosures
regarding the Business Combination after reasonable prior notice to and
consultation with the other.

 

TDB acknowledges that Arcade will prepare and file one or more Current Reports
on Form 8-K pursuant to the Exchange Act to report the execution of this
Agreement and the other Transaction Agreements, as well as to file additional
proxy solicitation materials.  Any language included in such Current Report that
reflects TDB’s comments, as well as any text as to which TDB has not commented
after being given a reasonable opportunity to do so, shall, notwithstanding the
provisions of this Section 8.2(d), be deemed to have been approved by TDB and
may thereafter be used by Arcade in other filings made by it with the SEC and in
other documents distributed by Arcade in connection with the Business
Combinations without further review or consent of TDB.

 

(e)        Confidentiality.  Except as otherwise required by law, no party shall
disclose to any other Person or use (whether for the account of any such party
or any other party) any confidential information or proprietary work product of
(i) Arcade, the Buyer or their advisors, without the prior written consent of
Arcade, or a person authorized thereby, or (ii) TDB or its advisors, without the
prior written consent of TDB, or a person authorized thereby; provided, however,
that any such party may disclose or use any such information (a) as has become
generally available to the public other than through a breach of this Agreement
by such party or any of its Affiliates and representatives, (b) as becomes
available to such party on a non-confidential basis from a source other than any
other party hereto or such other party’s Affiliates or representatives, provided
that such source is not known or reasonably believed by such party to be bound
by a confidentiality agreement or other obligations of secrecy, (c) as may be
required in any report, statement or testimony required to be submitted to any
Governmental Authority having or claiming to have jurisdiction over it, or as
may be otherwise required by applicable Law, or as may be required in response
to any summons or subpoena or in connection with any litigation, (d) as may
reasonably be required to obtain any Consent from a Governmental Authority or
other Person required in order to consummate the transactions contemplated by
this Agreement, or (e) as may be necessary to establish such party’s rights
under this Agreement.  In the event either party believes that it is required to
disclose any such confidential information pursuant to applicable Laws, such
party, shall give timely written notice to the other parties so that the other
parties may have an opportunity to obtain a protective order or other
appropriate relief.  The parties hereto shall cooperate fully in any such
action.

 

(f)         Confidentiality of Transaction.  Any information (except publicly
available or freely usable material obtained from another source) respecting any
party or its Affiliates will be kept in strict confidence by all other parties
to this Agreement and their agents.  Except as required by Law, none of Arcade,
Palmosa, TDB, nor any of their respective Affiliates, directors, officers,
employees or agents will disclose the terms of the transactions contemplated
hereunder at any time, currently, or on or after the Closing, regardless of
whether the Closing takes place, except as necessary to their attorneys,
accountants and professional advisors, in which instance such persons and any
employees or agents of such party shall be advised of the confidential nature of
the terms of the transaction and shall themselves be required by such party to
keep such

 

22

--------------------------------------------------------------------------------


 

information confidential.  Except as required by Law, each party shall retain
all information obtained from the other and their lawyers on a confidential
basis except as necessary to their attorneys, accountants and professional
advisors, in which instance such persons and any employees or agents of such
party shall be advised of the confidential nature of the terms of the
transaction and shall themselves be required by such party to keep such
information confidential.  Except as required by law, each of Arcade, Palmosa
and TDB, on their own behalves and on behalf of their respective Affiliates,
agree that neither they nor their agents or Affiliates shall issue any press
release or make any other public disclosure concerning the transactions
contemplated hereunder without the prior approval of Arcade, Palmosa and TDB. 
Notwithstanding the foregoing, Palmosa and TDB acknowledge that Arcade is
subject to the Exchange Act and the rules and regulations promulgated thereunder
and specifically acknowledges that presentations to investors and potential
investors as well as press releases announcing the transactions contemplated in
this Agreement will be filed with the SEC and will thus become available to the
public; provided, however, that Arcade shall consult with TDB with respect to
such presentation materials and press releases and shall not finalize any such
presentation materials or press releases without the consent of TDB (not to be
unreasonably withheld, delayed or conditioned) unless otherwise required by law.

 

(g)        Taxes. The parties hereto agree to cooperate with each other in
connection with the preparation and filing of any Tax Returns required to be
filed by Arcade, Buyer or any of the Shipco SPVs after the Closing Date.

 

ARTICLE 9.

GOVERNING LAW; DISPUTE RESOLUTION

 

9.1          Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS
OF LAWS PRINCIPLES.

 

9.2          Dispute Resolution.   Any dispute, controversy or Claim arising out
of or relating to this Agreement or any Transaction Document, or the breach
thereof, shall be settled by binding arbitration, before three Arbitrators (one
selected by Arcade/Buyer, one selected by Palmosa/TDB and the third selected by
the foregoing two Arbitrators); the decision of three Arbitrators or that of any
two of them shall be final, and for the purpose of enforcing any award under
this Agreement or any Transaction Document may be made a rule of the court.  The
proceedings shall be conducted in accordance with the Maritime Arbitration
Rules of the Society of Maritime Arbitrators, Inc., New York, as amended from
time to time.

 

ARTICLE 10.

TERMINATION

 

10.1        Termination of Agreement.  Anything to the contrary notwithstanding,
this Agreement and the transactions contemplated by this Agreement may be
terminated:

 

23

--------------------------------------------------------------------------------


 

(a)        Agreement.  By mutual consent in writing of Arcade and TDB; and

 

(b)        Automatic.  Automatically, if the Closing shall not have occurred by
11:59 p.m. New York time, January 30, 2009.

 

10.2        Effect of Termination.  If this Agreement shall be terminated
pursuant to Section 10.1, all further obligations of the parties under this
Agreement shall terminate without further liability of any party to the other;
provided, however, that the obligations of the parties contained in Article 9,
this Section 10.2, Article 11 and the definitions set forth in Annex A hereof
shall survive any such termination.

 

ARTICLE 11.

 

MISCELLANEOUS PROVISIONS

 

Except as provided otherwise in this Agreement, the following provisions shall
apply hereto:

 

11.1        Actions by Buyer.  Any reference in this Agreement to an action or
determination by the Buyer following the Closing shall mean an action or
determination, as the case may be, taken or made by no less than a majority vote
of the Buyer’s Board, provided that the directors voting in the affirmative
therefor shall have included no less than a majority of the independent
directors then seated on the Buyer’s Board.

 

11.2        Waiver of Claims against Trust Account. TDB and Palmosa, on their
own behalves and on behalf of each of their Affiliates:

 

(a)        acknowledge that they have read the Final Prospectus of Arcade, dated
May 21, 2007 (the “Prospectus”);

 

(b)        acknowledge and understand that Arcade has established the Trust
Account, initially in an amount of at least $59,150,000 for the benefit of the
Public Stockholders and the Underwriters of Arcade’s initial public offering
(the “Underwriters”), and that, except for a portion of the interest earned on
the amounts held in the Trust Account, Arcade may disburse monies from the Trust
Account only: (i) to the Public Stockholders in the event of the redemption of
their shares or in the dissolution and liquidation of Arcade, or (ii) to Arcade
and the Underwriters after it consummates a Business Combination (as such term
is specifically defined in the Prospectus);

 

(c)        agree that neither TDB, nor Palmosa, nor any of their Affiliates have
any right, title, interest or claim of any kind in or to any monies in the Trust
Account (a “Trust Claim”);

 

(d)        waive any Trust Claim any of TDB, Palmosa or any of their Affiliates
may have in the future as a result of, or arising out of, any agreements that
may be entered into with Arcade (including this Agreement and the Transaction
Documents); and

 

24

--------------------------------------------------------------------------------


 

(e)                                  agree that neither TDB, Palmosa, nor any of
their Affiliates will seek recourse against the Trust Account until such time as
monies have been released or authorized for release from the Trust Account to
Arcade or its successor.

 

Capitalized terms used and not otherwise defined in this Section 11.2 or
elsewhere in this Agreement shall have the meanings assigned to them in the
Prospectus.

 

11.3                        Amendment and Modifications.  Subject to applicable
law, this Agreement may be amended, modified and supplemented only by a written
agreement between the parties hereto (or their successors in interest) which
states that it is intended to be a modification of this Agreement.

 

11.4                        Waiver of Compliance.  Any failure of TDB or
Palmosa, on the one hand, or Arcade (prior to the Closing) or Buyer (at or
following the Closing), on the other hand, to comply with any obligation,
covenant, agreement or condition in this Agreement may be expressly waived in
writing by Arcade (prior to the Closing) or Buyer (at or following the Closing),
on the one hand, and TDB or Palmosa, on the other hand, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure by TDB, Palmosa, the Buyer or
Arcade.

 

11.5                        Expenses.  In the event the Closing occurs, Buyer
(as successor in interest to Arcade) shall bear all reasonable costs and
expenses of TDB and Palmosa in connection with the transactions contemplated by
this Agreement, including, without limitation, Closing expenses, the transaction
fee payable to Morgan Joseph & Co. Inc. (“Morgan Joseph”) pursuant to a letter
agreement, dated April 18, 2008, by and between Morgan Joseph and Palmosa, a
copy of which letter agreement has been provided to Arcade, as well as legal,
financing and audit expenses of TDB or Palmosa.  In the event that the Closing
shall not take place, then subject to all rights and remedies that a party may
have against another party for breach of this Agreement all fees and expenses
incurred by each party in connection with the transactions contemplated by this
Agreement shall be borne by the party incurring such fees and expenses,
including all fees of legal counsel, investment bankers and accountants.

 

11.6                        No Waiver of Rights.  No failure on the part of any
party to exercise or delay in exercising any right hereunder shall be deemed a
waiver thereof, nor shall any single or partial exercise preclude any further or
other exercise of such right or any other right.

 

11.7                        Notices.  Any notice required, permitted or desired
to be given pursuant to any of the provisions of this Agreement shall be in
writing and shall be deemed to have been sufficiently given or served for all
purposes if (i) delivered in Person, (ii) sent by registered or certified mail,
return receipt requested, postage and fees prepaid, or (iii) sent by a national
overnight delivery service, return receipt requested, fees prepaid, to the
parties as follows:

 

25

--------------------------------------------------------------------------------


 

(a)                                  if to Arcade or the Buyer, to:

 

Arcade Acquisition Corp.

c/o Arcade Partners, LLC

62 La Salle Road, Suite 304
West Hartford, Connecticut 06107
Attn: John Chapman
Facsimile:  (860) 236-6325
email: jchapman@arcadepartners.com

 

With copies to (which shall not constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: Stan Johnson
Facsimile:  212-407-4990
email: sjohnson@loeb.com

 

or to such other Person or address as Arcade (prior  to Closing) or the Buyer
(at or following the Closing) shall furnish to TDB in writing.

 

(b)                                 if to TDB at the following address:

 

Conbulk Corporation
c/o Palmosa Shipping Corporation
107 A. Papanastasiou Street

Kastella-Piraeus, Greece 18533
Attn: Dimitris Dalakouras
Facsimile:  +30 (210) 4137639
email: ddalakouras@conbulk.gr

 

with a copy to:

 

Seward & Kissel LLP
One Battery Park Plaza

New York, New York 10004

Attn: Derick Betts, Esq.
Facsimile:  212-480-8421
email: betts@sewkis.com

 

or to such other address as TDB shall furnish to Arcade (prior to the Closing)
or the Buyer (at or following the Closing) in writing.  Any notice given under
this Section 11.7 shall be effective (i) if delivered personally, when
delivered, (ii) if delivered overnight by international overnight courier, the
end of the next Business Day after deposit with such courier, and (iii) if
mailed, the third Business Day after mailing.  Any of the parties hereto may at
any time and from time to time change the address to which notice shall be sent
hereunder by notice to the other party given under this Section 11.7.  The date
of the giving of any notice sent by mail shall be the date of the posting of the
mail.

 

26

--------------------------------------------------------------------------------


 

11.8                        Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other party.

 

11.9                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but shall
constitute one and the same instrument.

 

11.10                 Headings.  The headings of the Sections and Articles are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of such Agreement.

 

11.11                 Entire Agreement.  This Agreement and the other
Transaction Documents set forth the entire agreement of the parties hereto in
respect of the subject matter contained therein, and supersede all prior
agreements, whether oral or written, by any officer, employee of any party
hereto with respect to the subject matter hereof.

 

11.12                 Third Party Beneficiaries.  Except as specifically set
forth or referred to herein, nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any Person other than the parties
hereto and their successors or assigns, any rights or remedies under or by
reason of this Agreement.

 

11.13                 Severability.  If any provision of this Agreement shall
hereafter be held to be invalid or unenforceable for any reason, that provision
shall be reformed to the maximum, extent permitted to preserve the parties’
original intent; failing which, it shall be severed from this Agreement with the
balance of this Agreement continuing in full force and effect.  Such occurrence
shall not have the effect of rendering the provision in question invalid in any
other jurisdiction or in any other case or circumstances, or of rendering
invalid any other provisions contained therein to the extent that such other
provisions are not themselves actually in conflict with any applicable law.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

27

--------------------------------------------------------------------------------


 

COUNTERPART SIGNATURE PAGE – MEMBERSHIP INTEREST PURCHASE AND
SALE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the day and year first above written.

 

 

 

ARCADE ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Jonathan Furer

 

Name:

Jonathan Furer

 

Title:

Chief Executive Officer

 

 

 

 

 

PALMOSA SHIPPING CORPORATION

 

 

 

 

 

By:

/s/ Dimitris Dalakouras

 

Name:

Dimitris Dalakouras

 

Title:

President

 

 

 

By:

/s/ George Bamiotis

 

Name:

George Bamiotis

 

Title:

Secretary

 

 

 

 

 

TDB SPV LLC

 

 

 

 

 

By:

/s/ Dimitris Dalakouras

 

Name:

Dimitris Dalakouras

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex A

 

CERTAIN DEFINITIONS

 

“Acquisition” has the meaning set forth in the recitals.

 

“Acquisition Proposal” has the meaning set forth in Section 8.1(e).

 

“Affiliate” means, as to any Person, a Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified.  With respect to any natural person,
the term Affiliate shall also include any member of said person’s immediate
family, any family limited partnership for said person and any trust, voting or
otherwise, of which said person is a trustee or of which said person or any of
said person’s immediate family is a beneficiary.  With respect to any trust, the
term Affiliate shall also include any beneficiary or trustee of such trust.  For
purposes of the foregoing, the term “control” and variations thereof means the
possession of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
Contract or otherwise.

 

“Agreement” has the meaning set forth in the recitals.

 

“Arbitrator” means an arbitrator with respect to a dispute resolution pursuant
to Section 9.2.

 

“Arcade” has the meaning set forth in the recitals.

 

“Arcade Board” means the Board of Directors of Arcade.

 

“Arcade Contracts” has the meaning set forth in Section 5.5.

 

“Arcade Financial Statements” means the audited consolidated balance sheets of
Arcade and its consolidated Subsidiaries as of December 31, 2007, and related
consolidated statements of operations and stockholders’ equity and cash flows
for the year then ended, including footnotes thereto, audited by Rothstein,
Kass & Company, P.C., registered independent public accountants.

 

“Arcade Permits” has the meaning set forth in Section 5.9.

 

“Arcade’s SEC Reports” has the meaning set forth in Section 5.14.

 

“Arcade Stockholders’ Approval” means the approval of the Business Combination
by the holders of the Common Stock at a meeting of the stockholders of Arcade at
which a quorum is present by the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock voted by the public stockholders of Arcade;
provided, however, that the stockholders of Arcade holding thirty percent (30%)
or more of the Common Stock shall not have voted against the Business
Combination and requested redemption of their shares.

 

“Arcade Stockholder’s Meeting” has the meaning set forth in Section 8.2(b).

 

1

--------------------------------------------------------------------------------


 

“Books and Records” means all books and records, ledgers, files, correspondence,
and other records of every kind (whether written, electronic, or otherwise
embodied) owned or used by any of the parties hereto.

 

“Business” means the business of owning, chartering or operating container ships
of between 1,000 and 3,999 TEU for any lawful purpose.

 

“Business Combination” has the meaning set forth in the recitals.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday in
connection with which banks in New York, New York, London, United Kingdom or
Piraeus, Greece are authorized or permitted to close.

 

“Buyer” has the meaning set forth in the recitals.

 

“Buyer Group” has the meaning set forth in Section 7.1.

 

“Buyer Material Adverse Change” means a material adverse change (i) in the
properties, prospects, results of operations, or financial condition of the
Buyer or Arcade, taken individually and as a whole or (ii) in the ability of the
Buyer or Arcade to consummate the transactions contemplated by this Agreement.

 

“Buyer Material Adverse Effect” means a material adverse effect on the business,
assets, condition (financial or otherwise), results of operations or prospects
of any or all of the Buyer or Arcade, as the context requires.

 

“Charter” with respect to any Vessel, means the time charter to which such
Vessel is to be subject on delivery under the relevant MOA and which must be
novated to the relevant SPV Shipco taking delivery of the Vessel under the MOA
as provided for therein.

 

“Charterer” means the time charterer of a Vessel pursuant to its Charter.

 

“Claims” means any and all notices, claims, demands, Legal Proceedings,
deficiencies Orders, and Losses assessed or sustained, including, without
limitation, the defense or settlement of any such Claim and the enforcement of
all rights to indemnification under this Agreement.

 

“Closing” has the meaning set forth in Section 2.2(a).

 

“Closing Date” has the meaning set forth in Section 2.2(a).

 

“Closing Notification” has the meaning set forth in Section 2.2(a).

 

“Closing Vessels” has the meaning set forth in Section 2.2(a).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of Arcade prior to the Merger and of the
Buyer after the Merger, $.0001 par value per share.

 

2

--------------------------------------------------------------------------------


 

“Conbulk” means Conbulk Shipping S.A., a Liberian corporation and the current
technical manager of the Palmosa Vessels.

 

“Conbulk Manco” means Conbulk Management Ltd., a Marshall Islands corporation
beneficially owned and controlled by Dimitris Dalakouras, George Bamiotis,
Stefanos Kardamakis and Maria Tsakos.

 

“Conbulk TSA” means the Technical Services Agreement to be entered into between
Conbulk Manco and Conbulk pursuant to which Conbulk Manco subcontracts to
Conbulk responsibility for the technical management of the Palmosa Vessels.

 

“Consent” means any consent, authorization or approval.

 

“Consulting Agreements” means the consulting agreements between the Buyer and
each of Minuet Consultants Corp, Tivoli Consultants S.A. and Raven International
Corp., each a corporation organized under the laws of the Republic of the
Marshall Islands, and each wholly owned and controlled by Dimitris Dalakouras,
George Bamiotis and Stefanos Kardamakis, respectively, entered into as of the
Closing Date, in the form attached hereto as Exhibit A(2).

 

“Contract” means any contract, agreement, commitment, arrangement or
understanding (whether written or oral, whether formal or informal), including
with respect to each Shipco SPV its applicable MOA.

 

“Dividend Subordination Agreement” shall mean a Dividend Subordination
Agreement, or agreement of similar title, in a form mutually agreed upon by the
parties hereto.

 

“Employment Agreements” means the employment agreements between the Buyer and
each of Dimitris Dalakouras, George Bamiotis and Stefanos Kardamakis, entered
into as of the Closing Date, in the form attached hereto as Exhibit A(1).

 

“Enforceability Exception” has the meaning set forth in Section 3.4(a).

 

“Environmental Claims” means Claims relating in any way to any Environmental Law
or any Environmental Permit, including, without limitation, (a) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any person seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

“Environmental Laws” means any federal, state, regional or foreign law, statute,
treaty, regulation, policy, guidance, order, injunction, judgment or decision of
any Governmental Authority relating to the protection of natural resources, the
environment and public and employee health and safety and shall include, without
limitation, the International Convention for the Prevention of Pollution from
Ships, and, in each case, the regulations promulgated pursuant thereto, and any
applicable analogous state statutes, and the regulations promulgated pursuant
thereto, as such laws have been amended or supplemented.

 

3

--------------------------------------------------------------------------------


 

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under any applicable Environmental
Law.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“General Management Agreement” means the General Management Agreement to be
entered into at the Closing between the Buyer, for and on behalf of itself and
its Shipco SPVs, and Conbulk Manco, in which the Buyer appoints Conbulk Manco to
supervise and oversee the commercial and technical operations of the Vessels
commencing upon the Shipco SPVs taking title to the Vessels under the MOAs, the
form of which is attached hereto as Exhibit F.

 

“Governmental Authority” means any government or agency, district, bureau,
board, commission, court, department, official, political subdivision, tribunal,
taxing authority or other instrumentality of any government, whether federal,
state or local, domestic or foreign and quasi-governmental authorities including
the International Maritime Organization.

 

“Hazardous Materials” means any (i) toxic or hazardous materials or substances;
(ii) solid wastes, including asbestos, polychlorinated biphenyls, mercury,
buried contaminants, chemicals, flammable or explosive materials;
(iii) radioactive materials; (iv) petroleum or petroleum-based substances or
wastes and spills or releases of petroleum products; and (v) any other chemical,
pollutant, contaminant, substance or waste that is regulated by any Governmental
Authority under any Environmental Law.

 

“IFRS” means International Financial Reporting Standards.

 

“Incentive Plan” means that certain Conbulk Corporation 2008 Incentive Plan, as
amended, in substantially the form attached hereto as Exhibit H.

 

“Indebtedness” shall mean all payment obligations (including obligations under
capitalized leases) of a Person to any bank, insurance company, finance company
or other institutional lender or other Person for money borrowed; provided,
however, that Indebtedness shall not include trade payables and accruals in
accordance with GAAP or IFRS.

 

“Initial Transaction” shall have the meaning set forth in the Recitals.

 

“Interest Acquisition” has the meaning set forth in Section 2.1(b).

 

“Interest Acquisition Consideration” means ten dollars ($10) in the aggregate
($1.00 per Shipco SPV).

 

“Interests” means one hundred percent (100%) of the issued and outstanding
membership interests of each of the Shipco SPVs.

 

“Kuo Vessel Acquisition” has the meaning set forth in Section 2.1(c).

 

4

--------------------------------------------------------------------------------


 

“Kuo Vessels” means the following Palmosa Vessels: Kuo Fu, Kuo Tai, Kuo Hung and
Kuo Lung.

 

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Authority and any Order.

 

“Legal Proceedings” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or governmental proceedings.

 

“Letter of Intent” means that certain letter from Arcade to Palmosa dated
June 17, 2008.

 

“Lock-Up Agreements” means those certain Lock-Up Agreements by and between the
Buyer and each recipient of Common Stock pursuant to the Business Combination,
in the form attached hereto as Exhibit B.

 

“Losses” means any and all losses, damages, debts, liabilities, obligations,
deficiencies, penalties, amounts paid in connection with Claims, amounts paid in
settlement, costs (including court costs) and expenses, including reasonable
attorneys’ and other professionals’ fees and disbursements and other amounts
paid or incurred in connection with the enforcement of rights (whether by law or
pursuant to this Agreement) to recover Losses but shall not include any punitive
damages.

 

“Management Agreements” means the General Management Agreement, the Conbulk TSA
and the Tsakos TSA.

 

“Merger” has the meaning set forth in the recitals.

 

“Merger Agreement” means that certain agreement and plan of merger by and
between the Buyer and Arcade in the form attached hereto as Exhibit G.

 

“MOAs” means the ten (10) memoranda of agreement entered into concurrent
herewith between TDB and each Seller as identified in Schedule 3 to the
Supplemental Agreement.

 

“Morgan Joseph” means Morgan Joseph & Co. Inc.

 

“Novation Agreements” means the Novation Agreements with respect to the Vessels,
each of which are to be entered into by and among the relevant Seller, the
relevant Shipco SPV and the relevant Charterer, the terms of which shall be
reasonably satisfactory to the respective Shipco SPVs.

 

“Order” means any decree, injunction, judgment, order, award, ruling, assessment
or writ by a court, administrative agency, other Governmental Authority,
arbitrator or arbitration panel.

 

“Palmosa” has the meaning set forth in the recitals.

 

5

--------------------------------------------------------------------------------


 

“Palmosa Financial Statements” means with respect to the Palmosa Vessels (i) the
audited consolidated balance sheet of Palmosa and its consolidated Subsidiaries
as at December 31, 2006, and the related audited consolidated statements of
income, retained earnings and cash flows for the fiscal year then ended together
with the reports therein by Palmosa’s independent certified public accountants,
and (ii) the unaudited internal consolidated balance sheet of Palmosa and its
consolidated Subsidiaries as at December 31, 2007, and the related unaudited
internal consolidated statements of income, retained earnings and cash flows for
the fiscal year then ended, in each case including the related notes and
schedules thereto.

 

“Palmosa Material Adverse Change” means a material adverse change (i) in the
properties, prospects, results of operations, or financial condition of any or
all of TDB, Palmosa, any of the Shipco SPVs and the Vessels taken individually
and as a whole or (ii) in the ability of the TDB, Palmosa or any of the Shipco
SPVs to consummate the transactions contemplated by this Agreement and/or the
applicable MOA.

 

“Palmosa Material Adverse Effect” means a material adverse effect on the
business, assets, condition (financial or otherwise), results of operations or
prospects of any or all of TDB, Palmosa, or the Shipco SPVs, as the context
requires.

 

“Palmosa Vessels” means the Kuo Fu, Kuo Tai, Kuo Hung, Kuo Lung, MSC Bali and
MSC Zanzibar.

 

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Authorities.

 

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, trust, estate, unincorporated organization or Governmental
Authority.

 

“Prospectus” has the meaning set forth in Section 11.2.

 

“Proxy Statement” means the joint proxy statement/prospectus relating to the
Arcade Stockholder Approval.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
by and among the Buyer and each recipient of Common Stock pursuant to the
Business Combination, in the form attached hereto as Exhibit C.

 

“Release Agreement” means that certain Release Agreement pursuant to which TDB
releases any Claims against the Shipco SPVs, in the form attached hereto as
Exhibit D.

 

“Restrictive Period” has the meaning set forth in Section 7.1.

 

“Restrictions” means all liens, pledges, encumbrances, security interests,
charges, Taxes, voting trusts, options, warrants, calls and rights of first
refusal.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

“Securities Act” means the U.S. Securities Act of 1933.

 

“Seller” means each respective seller of a Vessel under the applicable MOA as
identified in Schedule 3 of the Supplemental Agreement.

 

“Shipco SPV” means each of the following Marshall Islands limited liability
companies:  Sea Rhapsody LLC, Sea Symphony LLC, Sea Melody LLC, Sea Majesty LLC,
Sea Glory LLC, Sea Victory LLC, Sea Destiny LLC, Sea Beauty LLC, Sea Georgeous
LLC and Sea Harmony LLC.

 

“Solicitation” has the meaning set forth in Section 8.1(e).

 

“Subsidiary” of a Person means each entity, at least fifty percent (50%) of the
capital stock or other equity or voting securities of which are controlled or
owned, directly or indirectly, by such Person.

 

“Supplemental Agreement” means that certain Supplemental Agreement, dated the
date hereof, entered into by and among Arcade and TDB, providing, among other
things, for the timing of the delivery of, and payment of the consideration for,
the Vessels under the MOAs, in the form attached hereto as Exhibit E.

 

“Tax” or “Taxes” shall mean all federal, state, local and foreign taxes,
charges, fees, levies, deficiencies or other assessments of whatever kind or
nature imposed by any Governmental Authority (including all net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, unemployment, excise, estimated,
severance, stamp, occupation, real property, personal property, intangible
property, occupancy, recording, minimum, environmental and windfall profits
taxes), including any liability therefore as a result of Treasury Regulation
Section 1.1502-6 or any similar provision of applicable Law, or as a result of
any Tax sharing or similar agreement, by reason of being a successor-in-interest
or transferee of another entity, together with any interest, penalties,
additions to tax, or additional amounts or imposed thereon or with respect
thereto.

 

“Tax Return” includes any return, declaration, report, Claim for refund or
credit, information return or statement, and any amendment thereto, including
any consolidated, combined, unitary or separate return or other document
(including any related or supporting information or schedule), required to be
filed with any Governmental Authority in connection with the determination,
assessment, collection or payment of Taxes or the administration of any laws,
regulations or administrative requirements relating to Taxes.

 

“Third Party” means any Person other than the parties hereto, the Shipco SPVs or
any of their respective Affiliates.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Merger
Agreement, the Lock-Up Agreement, the Registration Rights Agreement, Release
Agreement, the Management Agreements, the Employment Agreements, the Consulting
Agreements, the MOAs, the Supplemental Agreement, the Novation Agreements, the
Dividend Subordination Agreement and the Letter of Intent.

 

7

--------------------------------------------------------------------------------


 

“Trust Claim” has the meaning set forth in Section 11.2.

 

“Tsakos” means Tsakos Shipping & Trading S.A., a Panamanian corporation and the
current technical manager of the Tsakos Vessels.

 

“Tsakos TSA” means the Technical Services Agreement to be entered into between
Conbulk Manco and Tsakos pursuant to which Conbulk Manco subcontracts to Tsakos
responsibility for the technical management of the Tsakos Vessels.

 

“Tsakos Vessels” means CCNI Mejillones, MSC Brasilia, MSC London and MSC
Sardinia.

 

“Underwriters” has the meaning set forth in Section 11.2.

 

“Vessel” means each of the Tsakos Vessels and the Palmosa Vessels.

 

8

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.1(a)

Buyer Nominees

 

 

Schedule 3.4(b)

Consents and Approvals of TDB

 

 

Schedule 3.13

Absence of Certain Changes

 

 

Schedule 4.1(a)

Formation and Organization of Buyer

 

 

Schedule 4.4(b)

Consents and Approvals of Buyer

 

 

Schedule 5.1(b)

Formation and Organization of Arcade

 

 

Schedule 5.5

Arcade Contracts

 

 

Schedule 5.19

Arcade Brokerages

 

1

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A(1)

Form of Employment Agreement

 

 

Exhibit A(2)

Form of Consulting Agreement

 

 

Exhibit B

Form of Lock-Up Agreement

 

 

Exhibit C

Form of Registration Rights Agreement

 

 

Exhibit D

Form of Release Agreement

 

 

Exhibit E

Form of Supplemental Agreement

 

 

Exhibit F

Form of General Management Agreement

 

 

Exhibit G

Form of Merger Agreement

 

 

Exhibit H

Form of Incentive Plan

 

1

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

Designation of Buyer Nominees

 

CCNI MEJILLONES

Sea Beauty Shipping LLC

 

 

KUO FU

Sea Destiny Shipping LLC

 

 

KUO HUNG

Sea Gorgeous Shipping LLC

 

 

KUO LUNG

Sea Glory Shipping LLC

 

 

KUO TAI

Sea Harmony Shipping LLC

 

 

MSC BALI

Sea Majesty Shipping LLC

 

 

MSC BRASILIA

Sea Melody Shipping LLC

 

 

MSC LONDON

Sea Rhapsody Shipping LLC

 

 

MSC SARDINIA

Sea Symphony Shipping LLC

 

 

MSC ZANZIBAR

Sea Victory Shipping LLC

 

1

--------------------------------------------------------------------------------